Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6,8-14 and 16-22 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Response to Amendments/Arguments
The 35 USC 102 and 103 rejections have been withdrawn in view of the amendments and remarks dated 11/4/2021.

Allowable Subject Matter
Claims 1-6,8-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis the amendments and remarks with respect to the independent claims dated 11/4/2021, see particularly pages 8-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 8,619,562 (Krivitski et al) - The method involves determining a search key by a key constructor based on a parsed packet and whether a parameter of the parsed packet is within a set of parameter ranges. A rule is determined based on the search key corresponding to the parsed packet and the parameter ranges, where the rule includes a field, and a position of a bit in the field is configured to indicate one of the configurations that is required by the rule. An unparsed packet is received by a packet handler. An action that is associated with the determined rule is executed on the unparsed packet.
US Pub. No. 2017/0093715 (McGhee et al) - The method involves receiving an N-bit segment of packet data. The M sub-segments of input packet data is compared to match parameters using M different comparators to generate an M-bit match vector, each of M different comparators providing a bit for M-bit match vector. The M-bit match vector is used to generate an M-bit control vector. At least one action associated with network packet is selectively performed based upon M-bit control vector. The receiving, comparing, using and selectively performing steps are repeated for each of multiple N-bit segments of packet data.
US Pub. No. 2015/0341270 (Basso et al) - The method involves setting an encode field of a first entry in a numeric range table to scan a TCP header of an incoming Ethernet frame for set TCP flags. First and second mask fields of the first entry are set to a 
US Pat. 8,619,451 (Argyres) - The CAM device has an array provided with rows of CAM cells and a respective row to store an associated ternary word. Each respective row is coupled to a corresponding match line. The associated ternary word is allowed to embody a binary data word masked by a local mask word. A pre-compare memory is provided with rows of memory cells and a respective row to store a minimum data population count and a maximum data population count for a corresponding ternary word stored in the array.
US Pub. No. 2011/0307655 (Gao) - The method involves creating a virtual three-state content addressing memory (TCAM) list. A three-state content addressing memory items of the virtual three-state content addressing memory list corresponds to three-state content addressing memory items provided in a hardware three-state content addressing memory. Storage position of a to-be-updated three-state content addressing memory item is determined. To-be-updated three-state content addressing memory item is updated based on determined storage position.
US Pub. No. 2007/0115986 (Shankara) - The method involves defining a set of search strings with strings to be searched in a packet payload, and storing data corresponding to the strings in a ternary content addressable memory (TCAM). Hashes on one of the strings and the sub-strings are computed and stored in a memory. A pre-processing stage employing the hashes to identify a sub-string producing a hit, in a payload that matches a search string in the set is performed, in response to the reception of a packet 
US Pat. 6,633,548 (Bachmutsky et al) - Method for managing a TCAM table where a new route is inserted into the TCAM table at an available location using an index. The new route is added into a Patricia tree organized by a mask length associated with the new route. Routes having common prefixes with the new route are searched for in Patricia trees organized by longer mask lengths and in Patricia trees organized by shorter mask lengths to locate a chain for the new route. The chain for the new route groups routes having common prefixes. The routes in the chain are sequenced in an order of longer prefix such that a route at a top of the chain has a longest prefix. A swap of routes in the chain is performed to accommodate the new route and to maintain the longer prefix order.
US Pat. 6,516,383 (Patra et al) - Keeps holes, which are memory locations within ternary content addressable memory (TCAM) that have no data written into them, compacted into a contiguous sub-region within each region. Ensures that compaction does not require movement of the holes during delete operation. Keeps all holes sorted by TCAM region. Provides rapid and efficient mechanism whereby entries to be deleted can be simply replaced by the region-unique hole code. Ensures efficient usage of memory resources since used entries and holes will each be kept in contiguous sub-regions within each region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452